Detailed Action
	The communications received 05/11/2021 have been filed and considered by the Examiner. Claims 1-19 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method of producing an optical member, classified in B29C 31/08.
II. Claims 10-17, drawn to a jig, classified in B65G 1/00.
III. Claim 18, drawn to an alignment apparatus, classified in B23Q 3/00.
IV. Claim 19, drawn to a packing apparatus, classified in B65D 53/00
The inventions are independent or distinct, each from the other because:

Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case Invention II can be used to hold pipes for sewage systems instead of canes that will be used to form optical members which is materially distinct from Invention I which requires the production of an optical member.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case Invention II can be used to align pipes for sewage systems instead of canes that will be used to form optical members which is materially distinct from Invention I which requires the production of an optical member.
Inventions I and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case Invention II can be used to pack pipes for sewage systems instead of canes that will be used to form optical members which is materially distinct from claim 1 which requires the production of an optical member.
Inventions II and III are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the jig that is Invention II is used to hold while the alignment apparatus of Invention III is used to align. These are substantially different designs, modes of operation, functions, and effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the jig that is Invention II is used to hold while the packing apparatus of Invention IV is used to pack into a mold. These are substantially different designs, modes of operation, functions, and effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the alignment apparatus that is Invention III is used to align via gripping while the packing apparatus of Invention IV is used to pack into a mold by moving a jig and pushing. These are substantially different designs, modes of operation, functions, and effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Lerner on 11/09/2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 recites the limitation "the cane"/”the canes”.  There is insufficient antecedent basis for this limitation in the claim as it is unclear whether it is referring to a new set of canes or the columnar canes of claim 1. For purposes of Examination it is understood to correspond to the columnar canes of claim 1. 

As for claim 4, it is unclear how a bottom surface of a cane can be a hexagon and in addition have equal inner angles while having dissimilar sides as these two limitations conflict (equal inner angles mean that the hexagon is an equilateral hexagon) [see Math.net Regular Hexagon]. For purposes of examination this limitation is understood to mean that the cane has an end face with a hexagonal shape with inner angles equal. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Welker et al (US 2003/0190130) hereinafter WEL in view of Dominique (FR 2557495A1) hereinafter DOM (refer to the supplied English translation) and Kiyoharu (JP 2009286089A) hereinafter KIYO (refer to the supplied English translation).
As for claim 1, WEL teaches a method of producing an optical member, comprising: 
a packing step of repeatedly performing a process of inserting a cane (optical pathway understood to be a cane) [Fig. 21 #130; Abstract] into a mold (cladding which is used to substantially mold the optical cane via drawing) [Fig. 21 #132] and aligning the canes in the mold in a horizonal direction and a vertical direction (as they are aligned via vacuum which removes the interface from the cladding and the optical canes) [0076].
WEL does not teach an alignment step, an alignment apparatus, a jig, a packing apparatus, nor a cleaning step. 
DOM teaches a method of manufacturing an optical member (an optical fiber) [0004-5] in which a cane (cylindrical bar) is first aligned into an insertion hole of a jig (a cylindrical cavity of a tube, the tube being understood to extend in a depth direction substantially the second direction as claimed) [Fig. 2 #21; 00041; 000114] then subject to a cleaning (as this is performed after the cane is inserted) [00046]. The steps of DOM allow for the creation of a quality, compact, and easily stored cane which does not get dirty (polluted which does not “modify”) [00085]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the jig and steps of its use including the cleaning step as taught by DOM before the insertion of the cane into the mold of WEL in order to allow for the creation of a quality, compact, and easily stored cane which does not get dirty.
The jig having multiple insertion holes (tubes) arranged in a certain manner (i.e. side by side generating a plurality of predetermined intervals in the claimed first direction) would merely be a prima facie obvious duplication of tubes and connections of DOM [see e.g. MPEP 2144.04(V)(B)] combined with a prima facie obvious choice from a finite possible arrangement of these duplicated parts [see e.g. MPEP 2143(I)(E)].

WEL/DOM do not teach the aligning and the inserting being done via respective apparatuses. 
KIYO teaches the production of an optical member (light guide plate) [0001] and warns that manual contact with the canes often causes contamination and scratches to the cane thereby decreasing yield [0005]. To resolve this, KIYO teaches the use of an apparatus to align (positioning apparatus) and to insert (transfer loader which inserts into a separate structure) [0006].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the aligning apparatus and inserting apparatus of KIYO to the align and insert the canes of WEL/DOM in order to reduce contamination and scratches which reduce yield. 

As for claim 8, WEL/DOM/KIYO teach claim 1 and further wherein the jig includes a first support member that supports a side surface of each of the canes inserted into the respective insertion holes, the plurality of insertion holes being formed in the first support member, and a second support member that supports a bottom surface of each of the canes passing through the respective insertion holes.


Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Welker et al (US 2003/0190130) hereinafter WEL in view of Dominique (FR 2557495A1) hereinafter DOM and Kiyoharu (JP 2009286089A) hereinafter KIYO as applied to claim 1 and further in view of Hjornet (US 2010/0135760) hereinafter HJO.


	As for claim 2, WEL/DOM/KIYO teach claim 1 but does not teach the canes being gripped by the alignment apparatus.
	HJO teaches a gripper used to grasp and align workpieces in a manner that allows for accurate positioning and rapid handling [Abstract].
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the gripper of HJO to handle and insert the canes of WEL/DOM/KIYO as the usage of this gripper allows for accurate positioning and rapid handling. As the gripper can grasp irregular work pieces it is understood that it would be capable of handling a cane. 

	As for claim 3, WEL/DOM/KIYO/HJO teach claim 2 and KIYO further teaches that cutting a source of an preform for an optical member is conventional in the art [0001-2] and that the alignment device includes cutting a source of the cane at a predetermined length in order to generate the cane [0001; 0006]. As this aligning would be done with the gripper of HJO it is understood that it would be gripped. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have cut the source of the cane to form the cane as taught by KIYO as this is conventional in the art therefore would have amounted to a prima facie obvious combination of prior art elements (conventional cutting with the cutting aligner of KIYO) to yield the predictable result of producing a resultant product (a sized optical member) [see e.g. MPEP 2143(I)(A)].


Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Welker et al (US 2003/0190130) hereinafter WEL in view of Dominique (FR 2557495A1) hereinafter DOM and Kiyoharu (JP 2009286089A) hereinafter KIYO as applied to claim 1 and further in view of Tetsuka et al (US 2022/0236487) hereinafter TET.

As for claim 4, WEL/DOM/KIYO teach claim 1 and it is understood by the aligning and inserting that the cane must be aligned with the circumferences of both the insertion hole and the cane, but the combination does not teach a hexagonal shape to the end faces. 
TET teaches that it is known for optical member cane (optical fiber) end faces to be formed in the shape of a polygon such as a regular hexagon [0043].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the end face of the optical member cane of WEL/DOM/KIYO with the one of TET as this is a known shape for an end face of an optical fiber cane which WEL/DOM/KIYO also is [WEL: Abstract]. In addition this would have amounted to a simple substitution of end face shapes. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].


Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Welker et al (US 2003/0190130) hereinafter WEL in view of Dominique (FR 2557495A1) hereinafter DOM and Kiyoharu (JP 2009286089A) hereinafter KIYO as applied to claim 1 and further in view of Jie et al (CN 203486581U) hereinafter JIE (refer to the supplied English translation).
As for claim 5, WEL/DOM/KIYO teach claim 1 but do not teach the packing apparatus moving the entire jig or the entire mold.
JIE teaches that it is known for a packing apparatus (container loading device) to move a jig (storage bin) from which the product is being taken from into a downstream container [00011; 00023]. The jig of JIE is moved via a moving cart and lifting platform [00023]. This arrangement allows for convenient feeding [00010].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the elements which allow for movement of the jig and to move the jig relative to the mold as taught by JIE to the packing apparatus of DOM/KIYO in order to allow for convenient feeding into the mold. 

As for claim 6, WEL/DOM/KIYO/JIE teach claim 5 and further that the interval of insertion holes being substantially equal to a width of the cane and the packing apparatus inserting the cane into the mold at intervals corresponding to one cane are understood to be prima facie obvious changes in size/proportion/shape of intervals [see e.g. MPEP 2144.04(A-B)] and the resultant movement requirements of the packing apparatus in how it handles the jig of claim 5. 

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Welker et al (US 2003/0190130) hereinafter WEL in view of Dominique (FR 2557495A1) hereinafter DOM (refer to the supplied English translation) and Kiyoharu (JP 2009286089A) hereinafter KIYO (refer to the supplied English translation) and Jie et al (CN 203486581U) hereinafter JIE (refer to the supplied English translation) as applied to claim 6 and further in view of Tetsuka et al (US 2022/0236487) hereinafter TET.

As for claim 7, WEL/DOM/KIYO/JIE teach claim 6 but does not teach the cane being a regular hexagon. 
TET teaches that it is known for optical member cane (optical fiber) end faces to be formed in the shape of a polygon such as a regular hexagon [0043].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the end face of the optical member cane of WEL/DOM/KIYO/JIE with the one of TET as this is a known shape for an end face of an optical fiber cane which WEL/DOM/KIYO/JIE also is [WEL: Abstract]. In addition this would have amounted to a simple substitution of end face shapes. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].
	As the inlets of the mold of WEL/DOM/KIYO/JIE would have been adjusted to form inlets of the mold which are hexagonal shaped, it is understood that the stacking would substantially form a honeycomb pattern [WEL: Fig. 21 #132].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712